DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed April 20, 2022 is acknowledged. Claims 1, 7, 12, and 19 are amended.
Claim 8 is cancelled.
Claims 1-7 and 9-31 are pending in the instant application. 
Response to Arguments
In light of the amended drawings, filed on April 20, 2022, objections to the drawings are withdrawn. 
Applicant’s arguments, see page 8, filed April 20, 2022, with respect to the objections and 112 rejections of claims 7, 12 and 19 have been fully considered and are persuasive, in light of the filed amendments. The objections of claim 7 and the 112 rejections of claims 12 and 19 have been withdrawn.
Applicant’s arguments, see paged 9 and 10, filed April 20, 2022, with respect to the 102 and 103 rejections of claims 1-7, 9, 14-18, 20-28, and 30-31 have been fully considered and are persuasive, in light of the filed amendments. 
Reasons for Allowance
Claims 1-7 and 9-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in light of Applicant’s amendments, filed April 20, 2022, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonably suggest a method for delivering radiation comprising determining response paths from a pattern of positron emissions paths, where one or more response paths is not collinear to any positron emission path from the detected pattern. 
Claim 2-7 and 9-31 are dependent on claim 1, inherit the limitations, and therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791